DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 29 October 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of Korean document provided on the PTO-1449 along with the translation of the abstract must be provided.
Claim Objections
Claim 2 is objected to because of the following informalities: Each claim should begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets for a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  The comma must be removed and a period should be inserted at the end of claim 2.  The second occurrence of period must be removed at the end of claim 9.  Appropriate correction is required for the above objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the circumference of the ball is between 77-81 cm and the diameter of the ball is between 21-25 cm.  However, the circumference of 77-81 yields a diameter of about 24.5 cm – 25.8 cm which is in contradiction to the claimed diameter of minimum 21 to a maximum 25 cm.  A ball with a diameter of 21cm would have a circumference of about 66 cm and not 77-81 cm.  Correction and/or clarification is requested.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (3,863,923) in view of Dehnert et al (4,830,373) (hereinafter Dehnert).
Claim 1, Anderson discloses a training ball, comprising:
an internal bladder (claim 1 describes an inflatable bladder);
an outer cover made of a durable, resilient material (side cover panels 52-56 can be formed of a durable leather);
the outer cover molded over the internal bladder, the outer cover including a plurality of panels arranged between a pair of opposing apex panels encircling the outer cover (figures 1-3);
the pair of opposing apex panels (figures 5 and 6) have a polygonal shape with a pre-determined number of sides;
each of the plurality of panels (52-66) extending laterally between the pair of opposing apex panels (figures 1-3);
the plurality of panels and the pair of opposing apex panels being attached together;
the ball consisting of an outer circumference between 77 centimeters and 81 centimeters (the typical circumference of a basketball is about 29.5” or 74.9cm which is about the claimed dimension);
the ball consisting of an outer diameter consisting of a range between 21 centimeters to a maximum of 25 centimeters (the typical diameter of a basketball is about 9.43: to about 9.51” or 24 cm to 24.2 cm which falls within the claimed range); and
a valve (not shown but an inherent feature of a typical inflatable ball) on the outer cover for inflating the training ball.  Although not expressly noted but it is understood that the ball includes a valve on the outer cover for inflating the training ball.  Nevertheless, for the sake of argument, Anderson discloses the claimed device with the exception of the valve.  However, as taught by Dehnert (claim 1) it is known in the art to include a valve on the cover for inflating an inflatable ball.  It would have been obvious to one of ordinary skill in the art to have included such a valve for Anderson’s ball given that Dehnert teaches such is a convenient way to inflate an inflatable ball.
It is noted:
The preamble – A soccer training ball  -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 2, Anderson shows the training ball has a weight with a range consisting of between from 500 grams to 900 grams (the typical weight of a basketball is about 22 ounces or about 623.69 grams which falls within the claimed range)[[,]].
Claim 3, Anderson shows the pair of opposing apexes panels has a shape is hexagonal.
Claim 4, Anderson shows the predetermined number of sides of the pair of apex panels define a number of the plurality of panels (see figures 1-3).
Claim 5, Anderson shows each of the plurality of panels further comprise a plurality of polygonal shapes (see figures 1-3).
Claim 6, Anderson as modified in view of Dehnert above, further shows the internal bladder is made of two-ply butyl (column 2, lines 60-64).
Claim 8, Anderson shows the outer cover is made a leather material (column 1, lines 31-42).
Claim 9, Anderson as modified in view of Dehnert above, further shows the leather material is coated with polyurethane which reduces water consumption within the outer cover (column 2, lines 55-60).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Brantley (5,580,049)
Claim 7, Anderson alone or as modified above discloses the claimed device with the exception of the bladder being made of latex.  However, as disclosed by Brantley (column 2, lines 24-30) it is known in the art to form such bladders of latex or butyl rubber.  It would have been obvious to one of ordinary skill in the art to have used such a material for Anderson’s bladder given that Brantley teaches such is a preferable material for bladders of an inflatable ball.
Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.   As noted in the advisory mailed on 04 April 2022, the amendment does not fully address the rejections raised in the Final Office Action. Namely the 112(b) or 2nd rejection.  There appears to be discrepancy between the claimed circumference and the claimed diameter of the ball.  The claimed diameter range would not result in the claimed range for the circumference. 
In the Final Office Action, the pending claims are rejected over Anderson in view of Dehnert.  The Anderson reference is a training basketball which includes a bladder and an outer cover having the panels arranged in the same manner as the claimed invention.  The circumference and diameter of the ball fall within the claimed range and the weight of the basketball also falls within the claimed range. 
The weight of a typical basketball falls within the range from about 20 ounces to about 22 ounces. Giving the official regulation range of an NCAA men's basketball [20oz – 22oz] or [510g – 624g]. This range is within the claimed range of 500g to 900g.  Anderson refers to a ball such as a basketball.  Anderson further provides dimensions which comply with a typical basketball.  Anderson further in the background of the disclosure refers to conventional balls and conventional single color balls.  During the interview Ms. James asserted that such dimensions are not known in the art and documentation must be supported for the well known in the art.  Dimensions of a conventional basketball is common knowledge and there is no reason to conclude that Anderson's ball having conventional dimensions, would somehow not have a weight that fell within the conventional range.  Nevertheless, attached please find an attachment which shows what is considered a typical basketball weight and dimension. 
With regards to the ball having a pressure of a standard soccer ball.  It is noted that a standard soccer ball has a psi in the range of 8.5 to 15.6 psi.  A standard basketball has a psi in the range of 7.5 to 8.5.  As can be seen the psi of a basketball still falls within the psi range of a soccer ball.
The information provided regarding a volleyball would not apply to the rejection of the  pending claims, since neither reference is directed towards a volleyball.
The NonFinal Office action rejected the claims over Aguda in view of Dehnert, both of which were directed to soccer balls.  Applicant's arguments appear to be directed to this combination instead of the Anderson in view of Dehnert which is what was applied in the Final Office Action.  
Lastly, applicant asserted that a basketball could not be used to play a soccer game.  It is noted that a basketball is capable of use as a soccer ball.  What applicant is arguing is intended use.
In conclusion, it appears that the patent to Anderson reads on the pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
15 July 2022